              Case 3:18-cv-07460-JD Document 129 Filed 10/14/20 Page 1 of 12




1    Leo R. Beus (Pro Hac Vice)
     L. Richard Williams (Pro Hac Vice)
2    K. Reed Willis (Pro Hac Vice)
3    BEUS GILBERT MCGRODER PLLC
     701 NORTH 44TH STREET
4    PHOENIX, ARIZONA 85008-6504
     TELEPHONE (480) 429-3000
5
     E-MAIL:             lbeus@beusgilbert.com
6                        rwillis@beusgilbert.com
7    Allan Steyer (State Bar No. 100318)
8    Donald Scott Macrae (State Bar No. 104663)
     Jill K. Cohoe (State Bar No. 296844)
9    STEYER LOWENTHAL BOODROOKAS
10    ALVAREZ & SMITH LLP
     235 PINE STREET, 15TH FLOOR
11   SAN FRANCISCO, CALIFORNIA 94104
     TELEPHONE: 415-421-3400
12   FACSIMILE:    415-421-2234
     E-MAIL:             asteyer@steylaw.com
13                       smacrae@steyerlaw.com
14                       jcohoe@steyerlaw.com

15   Attorneys for Plaintiff Nikola Corporation
16
17                                IN THE UNITED STATES DISTRICT COURT
18
                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
19
        Nikola Corporation, a Delaware                     Case No.: 3:18-CV-07460-JD
20
        corporation,
21                                                         Hon. James Donato
                            Plaintiff/Counter Defendant,
22                                                         RESPONSE TO TESLA INC.’S
                            vs.                            COUNTERCLAIMS
23
24      Tesla, Inc., a Delaware corporation,

25                          Defendant/Counterclaimant.
26
27
28


      3:18-CV-07460-JD                                RESPONSE TO TESLA INC.’S COUNTERCLAIMS
     1836704_1.docx
     1836704.1 - NIKOLA.TESLA
              Case 3:18-cv-07460-JD Document 129 Filed 10/14/20 Page 2 of 12




1                Pursuant to Federal Rule of Civil Procedure 12(a)(1)(B), Nikola Corporation responds
2    to Tesla, Inc’s counterclaims.
3
                                                    PARTIES
4
5                1.      Nikola lacks sufficient information to admit or deny the allegations in this

6    paragraph 1, and therefore denies the allegations.
7
                 2.      Admitted.
8
                                         JURISDICTION AND VENUE
9
10               3.      Nikola admits that the counterclaim purports to seek a declaratory judgment

11   under 28 U.S.C. §§ 2201, 2202.
12
                 4.      Paragraph 4 contains a legal conclusion, which does not require an answer. To
13
14   the extent an answer is required, Nikola does not contest subject matter jurisdiction.

15               5.      Nikola denies that venue is proper under 28 U.S.C. § 1391. Nikola further denies
16
     that this Court is Nikola’s choice of forum. Nevertheless, Nikola will not contest venue.
17
                 6.      Nikola admits that it is enforcing United States Patents Nos. D811,944 (the
18
19   “’D944 Patent”), D811,968 (the “’D968 Patent”), D816,004 (the “’D044 Patent”), and
20   10,077,084 (the “’084 Patent”) (collectively the “Patents-inSuit”) and Nikola’s Nikola One
21
     trade dress against Tesla. Nikola denies any other allegation in paragraph 6 except as
22
23   specifically admitted.

24               7.      Nikola admits that it owns the ‘D944 Patent, the ‘D968 Patent, the ‘D004 Patent,
25
     and the ‘084 Patent.
26
27
28

      3:18-CV-07460-JD                               RESPONSE TO TESLA INC.’S COUNTERCLAIMS
                                                        2
     1836704_1.docx
     1836704.1 - NIKOLA.TESLA
              Case 3:18-cv-07460-JD Document 129 Filed 10/14/20 Page 3 of 12




1                8.      Nikola admits that Tesla purports to deny infringing the Patents-in-Suit. Nikola
2    asserts that Tesla infringes the Patents-in-Suit and denies any other allegation contained in
3
     paragraph 8.
4
5                9.      Nikola admits that Tesla purports to assert that the Patents-in-Suit are invalid.
6    Nikola denies that the Patents-in-Suit are invalid and denies any other allegation in paragraph
7
     9.
8
9                10.     Nikola admits that it owns the Nikola One trade dress.

10               11.     Nikola admits that Tesla purports to deny that it infringes on any protectable
11
     Nikola trade dress. Nikola asserts that the Nikola One trade dress is protectable and Tesla
12
     infringes the Nikola One trade dress. To the extent not admitted, Nikola denies any other
13
14   allegation in paragraph 11.
15               12.     Nikola admits that Tesla purports to allege that the Nikola One trade dress is
16
     invalid for inherent distinctiveness, lacks secondary meaning, and is functional. Nikola asserts
17
18   that the Nikola One trade dress is protectable. To the extent not admitted, Nikola denies any
19   other allegation in paragraph 12.
20
                 13.     Nikola admits that an actual controversy exits between Nikola and Tesla.
21
22    NIKOLA DENIES ANY INEQUITABLE CONDUCT DURING PROSECUTION OF
          THE ‘D944 PATENT, THE ‘D968 PATENT, AND THE ‘D004 PATENT.
23
                 14.     Nikola admits that Adriano Mudri is the designer of the Road Runner concept
24
25   truck. Nikola lacks any information to admit or deny the remaining allegations in paragraph
26   14 and denies those allegations on that basis. Nikola lacks information as to the veracity or
27
     authenticity of the photographs in paragraph 14 and further denies any allegation based on the
28
     pictures.
      3:18-CV-07460-JD                               RESPONSE TO TESLA INC.’S COUNTERCLAIMS
                                                        3
     1836704_1.docx
     1836704.1 - NIKOLA.TESLA
              Case 3:18-cv-07460-JD Document 129 Filed 10/14/20 Page 4 of 12




1                15.     Nikola admits that Trevor Milton is the founder of Nikola and one of the named
2    inventors on the ‘D944 Patent, the ‘D968 Patent, and the ‘D044 Patent. Nikola admits that
3
     Milton met with Mudri in 2015. Nikola denies any other allegation in paragraph 15 that is not
4
5    specifically admitted.
6                16.     Admitted.
7
                 17.     Admitted
8
9                18.     Admitted.

10               19.     Nikola admits that named inventors and their attorneys have a duty of candor to
11
     the United States Patent and Trademark Office.
12
                 20.     Admitted.
13
14               21.     Admitted.
15               22.     Denied.
16
                 23.     Denied.
17
18               24.     Denied.
19               25.     Denied.
20
                 26.     Denied.
21
22               27.     Denied.

23               28.     Denied.
24
                 29.     Denied.
25
                 30.     Denied.
26
27
28

      3:18-CV-07460-JD                               RESPONSE TO TESLA INC.’S COUNTERCLAIMS
                                                        4
     1836704_1.docx
     1836704.1 - NIKOLA.TESLA
              Case 3:18-cv-07460-JD Document 129 Filed 10/14/20 Page 5 of 12




1               FIRST COUNTERCLAIM – DECLARATION OF NONINFRINGEMENT
2                                            OF THE ‘D944 PATENT.
3
                 31.     Nikola incorporates Paragraphs 1-13 of its Answer to Tesla’s Counterclaim as if
4
     fully set forth.
5
6                32.     Nikola admits that Tesla purports to allege in paragraph 32 that it does not
7    infringe the ‘D944 patent. Nikola asserts that Tesla infringes the ‘D944 patent and Tesla has
8
     failed to allege the necessary elements to state a claim for declaratory judgment of
9
10   noninfringement.

11               33.     Denied.
12
             SECOND COUNTERCLAIM – DECLARATION OF PATENT INVALIDITY
13
                                             OF THE ‘D944 PATENT.
14
15               34.     Nikola incorporates Paragraphs 1-13 of its Answer to Tesla’s Counterclaim as if

16   fully set forth.
17
                 35.     Nikola admits that Tesla purports to allege in paragraph 35 that the ‘D944 Patent
18
     is invalid. Nikola denies that the ‘D944 patent is invalid and asserts that Tesla has failed to
19
20   allege the necessary elements to state a claim for declaratory judgment of patent invalidity.
21               36.     Nikola denies that any of the references cited are invalidating prior art. Nikola
22
     has no knowledge of the veracity or authenticity of the pictures included in paragraph 36 and
23
24   as such denies the allegations on that basis.

25               37.     Nikola denies that Tesla is entitled to a judicial declaration that the ‘D944 Patent
26
     is invalid.
27
28

      3:18-CV-07460-JD                                RESPONSE TO TESLA INC.’S COUNTERCLAIMS
                                                         5
     1836704_1.docx
     1836704.1 - NIKOLA.TESLA
              Case 3:18-cv-07460-JD Document 129 Filed 10/14/20 Page 6 of 12




1              THIRD COUNTERCLAIM – DECLARATION OF NONINFRINGEMENT
2                                            OF THE ‘D968 PATENT.
3
                 38.     Nikola incorporates Paragraphs 1-13 of its Answer to Tesla’s Counterclaim as if
4
     fully set forth.
5
6                39.     Nikola admits that Tesla purports to allege in paragraph 39 that it does not
7    infringe the ‘D968 patent. Nikola asserts that Tesla infringes the ‘D968 patent and Tesla has
8
     failed to allege the necessary elements to state a claim for declaratory judgment of
9
10   noninfringement.

11               40.     Denied.
12
             FOURTH COUNTERCLAIM – DECLARATION OF PATENT INVALIDITY
13
                                             OF THE ‘D968 PATENT.
14
15               41.     Nikola incorporates Paragraphs 1-13 of its Answer to Tesla’s Counterclaim as if

16   fully set forth.
17
                 42.     Nikola admits that Tesla purports to allege in paragraph 42 that the ‘D968 Patent
18
     is invalid. Nikola denies that the ‘D968 patent is invalid and asserts that Tesla has failed to
19
20   allege the necessary elements to state a claim for declaratory judgment of patent invalidity.
21               43.     Nikola denies that any of the references cited are invalidating prior art. Nikola
22
     has no knowledge of the veracity or authenticity of the pictures included in paragraph 43 and
23
24   as such denies the allegations on that basis.

25               44.     Nikola denies that Tesla is entitled to a judicial declaration that the ‘D968 Patent
26
     is invalid.
27
28

      3:18-CV-07460-JD                                RESPONSE TO TESLA INC.’S COUNTERCLAIMS
                                                         6
     1836704_1.docx
     1836704.1 - NIKOLA.TESLA
              Case 3:18-cv-07460-JD Document 129 Filed 10/14/20 Page 7 of 12




1              FIFITH COUNTERCLAIM – DECLARATION OF NONINFRINGEMENT
2                                            OF THE ‘D004 PATENT.
3
                 45.     Nikola incorporates Paragraphs 1-13 of its Answer to Tesla’s Counterclaim as if
4
     fully set forth.
5
6                46.     Nikola admits that Tesla purports to allege in paragraph 46 that it does not
7    infringe the ‘D004 patent. Nikola asserts that Tesla infringes the ‘D004 patent and Tesla has
8
     failed to allege the necessary elements to state a claim for declaratory judgment of
9
10   noninfringement.

11               47.     Denied.
12
               SIXTH COUNTERCLAIM – DECLARATION OF PATENT INVALIDITY
13
                                             OF THE ‘D004 PATENT.
14
15               48.     Nikola incorporates Paragraphs 1-13 of its Answer to Tesla’s Counterclaim as if

16   fully set forth.
17
                 49.     Nikola admits that Tesla purports to allege in paragraph 49 that the ‘D004 Patent
18
     is invalid. Nikola denies that the ‘D004 patent is invalid and asserts that Tesla has failed to
19
20   allege the necessary elements to state a claim for declaratory judgment of patent invalidity.
21               50.     Nikola denies that any of the references cited are invalidating prior art. Nikola
22
     has no knowledge of the veracity or authenticity of the pictures included in paragraph 50 and
23
24   as such denies the allegations on that basis.

25               51.     Nikola denies that Tesla is entitled to a judicial declaration that the ‘D004 Patent
26
     is invalid.
27
28

      3:18-CV-07460-JD                                RESPONSE TO TESLA INC.’S COUNTERCLAIMS
                                                         7
     1836704_1.docx
     1836704.1 - NIKOLA.TESLA
              Case 3:18-cv-07460-JD Document 129 Filed 10/14/20 Page 8 of 12




1           SEVENTH COUNTERCLAIM – DECLARATION OF NONINFRINGEMENT
2                                            OF THE ‘084 PATENT.
3
                 52.     Nikola incorporates Paragraphs 1-13 of its Answer to Tesla’s Counterclaim as if
4
     fully set forth.
5
6                53.     Nikola admits that Tesla purports to allege in paragraph 53 that it does not
7    infringe the ‘084 patent. Nikola asserts that Tesla infringes the ‘084 patent and Tesla has failed
8
     to allege the necessary elements to state a claim for declaratory judgment of noninfringement.
9
10               54.     Denied.

11           EIGHTH COUNTERCLAIM – DECLARATION OF PATENT INVALIDITY
12
                                             OF THE ‘084 PATENT.
13
                 55.     Nikola incorporates Paragraphs 1-13 of its Answer to Tesla’s Counterclaim as if
14
15   fully set forth.

16               56.     Nikola admits that Tesla purports to allege in paragraph 56 that the ‘089 Patent
17
     is invalid. Nikola denies that the ‘089 patent is invalid and asserts that Tesla has failed to
18
     allege the necessary elements to state a claim for declaratory judgment of patent invalidity.
19
20               57.     Nikola denies that any of the references cited are invalidating prior art. Nikola,
21   on that basis, denies the allegations in paragraph 57.
22
                 58.     Nikola denies that Tesla is entitled to a judicial declaration that the ‘089 Patent
23
24   is invalid.

25
26
27
28

      3:18-CV-07460-JD                                RESPONSE TO TESLA INC.’S COUNTERCLAIMS
                                                         8
     1836704_1.docx
     1836704.1 - NIKOLA.TESLA
              Case 3:18-cv-07460-JD Document 129 Filed 10/14/20 Page 9 of 12




1           NINTH COUNTERCLAIM – DECLARATION OF NONINFRINGEMENT OF
2                                   NO TRADE DRESS INFRINGEMENT.
3
                 59.     Nikola incorporates Paragraphs 1-13 of its Answer to Tesla’s Counterclaim as if
4
     fully set forth.
5
6                60.     Nikola admits that Tesla purports to allege in paragraph 60 that it does not
7    infringe the trade dress of the Nikola One. Nikola asserts that Tesla infringes the Nikola One
8
     trade dress and that the Nikola One trade dress is protectable.
9
10               61.     Denied.

11                     TENTH COUNTERCLAIM – DECLARATION JUDGEMENT OF
12
                                         NO TRADE DRESS RIGHTS
13
14
                 62.     Nikola incorporates Paragraphs 1-13 of its Answer to Tesla’s Counterclaim as if
15
16   fully set forth.
17               63.     Nikola denies that the Nikola One trade dress is not inherently distinctive, has
18
     acquire no secondary meaning, and is functional. Nikola asserts that Tesla has failed to
19
20   adequately plead its claim of no trade dress rights.

21               64.     Denied.
22
                       ELEVENTH COUNTERCLAIM – DECLARATION OF PATENT
23                                  UNENFORCEABILITY
24               65.     Nikola incorporates Paragraphs 1-30 of its Answer to Tesla’s Counterclaim as if
25
     fully set forth.
26
27               66.     Denied.

28               67.     Denied.

      3:18-CV-07460-JD                               RESPONSE TO TESLA INC.’S COUNTERCLAIMS
                                                        9
     1836704_1.docx
     1836704.1 - NIKOLA.TESLA
             Case 3:18-cv-07460-JD Document 129 Filed 10/14/20 Page 10 of 12




1                68.     Denied.
2                                            PRAYER FOR RELIEF
3
                 69.     Nikola denies that Tesla is entitled to any relief that it was set out in its prayer
4
5    for relief.

6                                         DEMAND FOR JURY TRIAL
7                70.     This paragraph is Tesla’s demand for a jury trial under Federal Rule of Civil
8
     Procedure 38(b). No response is required.
9
10                                         AFFIRMATIVE DEFENSES

11               Without prejudice to the denials set forth above and without undertaking any burden
12
     imposed on law imposed on Nikola for its counterclaims, Nikola asserts the following
13
     Affirmative Defenses to Tesla’s Counterclaim.
14
15                    FIRST AFFIRMATIVE DEFENSE: FAILURE TO STATE A CLAIM
16               71.     Tesla has failed to state a claim for patent noninfringement, patent invalidity,
17
     patent unenforceability, trade dress noninfringement and no trade dress rights under Federal
18
     Rule of Civil Procedure 12(b)(6).
19
20                        SECOND AFFIRMATIVE DEFENSE: UNCLEAN HANDS
21               72.     Tesla’s counterclaims are barred in whole or part by Tesla’s unclean hands.
22
                         THIRD AFFIRMATIVE DEFENSE: FAILURE TO STATE
23                                  AN EXCEPTIONAL CASE
24               73.     Tesla’s counterclaims fail to state a claim for an exceptional case under 35
25
     U.S.C. § 285 and applicable case law.
26
27
28

      3:18-CV-07460-JD                                RESPONSE TO TESLA INC.’S COUNTERCLAIMS
                                                        10
     1836704_1.docx
     1836704.1 - NIKOLA.TESLA
             Case 3:18-cv-07460-JD Document 129 Filed 10/14/20 Page 11 of 12




1                      FOURTH AFFIRMATIVE DEFENSE: ADDITIONAL DEFENSES
2                74.     Nikola reserves the right to present any additional defenses or claims that
3
     discovery may reveal.
4
5
6    DATED: October 14, 2020                       Respectfully submitted,
7
                                                   By      /s/ K. Reed Willis
8                                                       K. Reed Willis
9
                                                   BEUS GILBERT PLLC
10                                                    Leo R. Beus (Admitted Pro Hac Vice)
                                                      lbeus@beusgilbert.com
11                                                    K. Reed Willis (Admitted Pro Hac Vice)
12                                                    rwillis@beusgilbert.com
                                                      701 North 44th Street
13                                                    Phoenix, AZ 85008-6504
14                                                    T: 480-429-3000 | F: 480-429-3001

15                                                 STEYER LOWENTHAL BOODROOKAS
16                                                 ALVAREZ & SMITH LLP
                                                      Allan Steyer (State Bar No. 100318)
17                                                    asteyer@steyerlaw.com
18                                                    Donald Scott Macrae (State Bar No. 104663)
                                                      smacrae@steyerlaw.com
19                                                    Jill K. Cohoe (State Bar No. 296844)
                                                      jcohoe@steyerlaw.com
20
21                                                      Attorneys for Plaintiff
22
23
24
25
26
27
28

      3:18-CV-07460-JD                             RESPONSE TO TESLA INC.’S COUNTERCLAIMS
                                                     11
     1836704_1.docx
     1836704.1 - NIKOLA.TESLA
             Case 3:18-cv-07460-JD Document 129 Filed 10/14/20 Page 12 of 12




1                                       CERTIFICATE OF SERVICE
2
                 I hereby certify that on October 14, 2020, I electronically transmitted the foregoing
3
     document to the Clerk’s Office using the ECF System for filing and transmittal of a Notice
4
     of Electronic Filing to the following ECF registrants:
5
6                Michael K. Friedland (Bar No. 157217) | Michael.Friedland@knobbe.com
                 Lauren Keller Katzenellenbogen (Bar No. 223370) |
7                Lauren.Katzenellenbogen@knobbe.com
8                KNOBBE, MARTENS, OLSON & BEAR, LLP
                 2040 Main Street, Fourteenth Floor
9                Irvine, CA 92614
10
                 Adam B. Powell (Bar No. 272725) | adam.powell@knobbe.com
11               KNOBBE, MARTENS, OLSON & BEAR, LLP
12               12790 El Camino Real
                 San Diego, CA 92130
13
14               Attorneys for Defendant

15                                                         /s/ Alma M. Caliz
                                                             Alma M. Caliz
16
17
18
19
20
21
22
23
24
25
26
27
28

      3:18-CV-07460-JD                              RESPONSE TO TESLA INC.’S COUNTERCLAIMS
                                                      12
     1836704_1.docx
     1836704.1 - NIKOLA.TESLA
